Citation Nr: 1715406	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-49 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1977 to September 1993, with service during Operation Desert Shield/Storm. Included amongst his many decorations and awards are the Air Force Commendation Medal, Joint Service Achievement Medal, and Air Force Good Conduct Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
 
FINDINGS OF FACT

1. The Veteran separated from active duty service in September 1993.

2. It is as likely as not that the Veteran's multiple sclerosis manifested to a compensable degree within the applicable presumptive period of 7 years.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for multiple sclerosis have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). The VCAA applies in the instant case. However, the Board's grant of service connection for multiple sclerosis herein represents a complete grant of the benefit sought on appeal. Thus, no further discussion of VA's duty to notify and assist is necessary.

Analysis

The Veteran seeks service connection for multiple sclerosis. Essentially, he contends that his current multiple sclerosis disability that was first diagnosed in April 2007 initially manifested during his period of active service, or in the alternative, manifested within the 7 year requirement for presumptive service connection. After weighing the evidence of record, the Board will grant the claim under the doctrine of reasonable doubt. 38 U.S.C.A. § 5107 (West 2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases will be rebuttably presumed if manifest to a compensable degree within a specified period after separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309. For multiple sclerosis, this period is 7 years. Id. Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To that end, the Veteran's service treatment records document a history of treatment for several illnesses, including what was occasionally categorized as a viral illness as well as other complaints of fatigue, headaches, and muscle weakness. 

The Board acknowledges that the Veteran filed service-connection claims for a number of claimed disabilities in the mid-1990s. Among the many issues listed were service connection for a Gulf War mystery illness, fatigue, lowered immunities, and headaches, which were later denied.

In 2007, the Veteran began to experience a loss of feeling and weakness in his left leg. A February 2007 VA neurology record noted an impression of multiple radiculopathy of unknown origin. The note explained that it was likely viral and it was common for symptoms of sensory weakness or pain to resolve in an average of 2 weeks. 

As noted above, the Veteran was officially diagnosed with multiple sclerosis in April 2007 after receiving private follow-up treatment for his left leg symptoms. 

A subsequent September 2008 VA neurology record reveals that the Veteran claimed that he "has experienced symptoms compatible with [multiple sclerosis] (concentration difficulties, erectile dysfunction, episodic numbness and tingling in different parts of the body including hands and arms) [as early as the mid-1990s]. Therefore, it seems more likely than not that he had [multiple sclerosis] earlier than it was actually diagnosed." 

A September 2008 statement from the Veteran's private physician, Dr. Rodriguez, supports the Veteran's claim. Dr. Rodriguez indicated that he had reviewed the Veteran's service treatment records and medical history. He stated that "it is more likely than not that [the Veteran] has had multiple sclerosis undiagnosed as early as the mid-1990s with symptoms such as cognitive decline, erectile dysfunction, sleep disorders, decreased stamina and recurrent viral syndromes of unknown etiology."

The Veteran was afforded a VA examination in January 2009. Upon examination, the Veteran reported numbness and pain which affected the left side of his body. The examiner determined that the Veteran's multiple sclerosis is less likely as not caused by or a result of active duty and that the Veteran's symptoms did not manifest within 7 years of discharge. The examiner explained that common symptoms of multiple sclerosis include neurological symptoms such as tingling, numbness, weakness, and balances issues and that these types of symptoms were not documented in the Veteran's service treatment records.

A December 2011 statement from a different private physician, Dr. Krolczyk, also supports the Veteran's claim. Dr. Krolczyk explained that the Veteran's multiple sclerosis symptoms began many years ago and that the diagnosis of multiple sclerosis is frequently delayed due to the commonality of symptoms with other diseases. Dr. Krolczyk also commented that an exact date of multiple sclerosis onset was undefined, but based on natural history data and the Veteran's records it likely began at some point in 1970s or 1980s.

A June 2013 statement from the Veteran's treating VA physician, Dr. Robertson, also lends credence to the Veteran's claim. The Board observes that Dr. Robertson is the Director of multiple sclerosis centers for both the Tampa VA and University of South Florida. Dr. Robertson stated:

[The Veteran's] symptoms began many years ago as lassitude, paresthesias,  cephalgia and extremity weakness which would last for days to weeks and then gradually improve. These were given many different diagnoses throughout his service years as well as into his VA time including "Gulf War Syndrome" and "Chronic Fatigue." Based on my personal review of his service and VA medical records it is my medical opinion that it is more likely than not these were in fact early signs and symptoms of [multiple sclerosis] that were present and undiagnosed during his service years and the years leading up to end of the presumptive period of Sept. 30th, 2000. Diagnosis of primary demyelinating disease or multiple sclerosis is frequently delayed due to the commonality of symptoms with many other diseases.

In October 2015, the Veteran testified that his multiple sclerosis symptoms began during service and were documented by various treatment for illnesses like chronic fatigue, headaches, and viral infections. He indicated that these symptoms were misdiagnosed and that medical technology during the time could not adequately detect or confirm a diagnosis of multiple sclerosis. The Veteran's spouse testified that she noticed the Veteran was often fatigued in service and reiterated the Veteran's contentions.

In considering whether service connection is warranted, the Board again notes that service connection for multiple sclerosis is presumed if the disease manifest to a compensable degree within 7 years of service discharge, which in this case would be September 30, 2000. The Board is cognizant that the first definitive diagnosis of multiple sclerosis included in the record is April 2007 and VA examinations have been negative. However, the Board must consider the statements from the Veteran's private and VA physicians which suggested that the symptoms the Veteran experienced in service were at least as likely as not early manifestations of the Veteran's currently diagnosed multiple sclerosis. The Board finds that these statements and opinions were well reasoned and thoroughly considered the Veteran's complete medical history and are accordingly afforded high probative value. See Prejean v. West, 13 Vet App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Therefore, combined with the previously discussed medical evidence, it is reasonable to conclude that multiple sclerosis first manifest in service, or at least prior to the expiration of the presumptive period of September 30, 2000. The first manifestations of the disorder were evident prior to the conclusive diagnosis. A Veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence. Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails." Id.   

The Board concludes that the evidence is at least in equipoise as to whether the Veteran's multiple sclerosis first manifest in service or within seven years following his separation from active service. Accordingly, resolving all doubt in favor of the Veteran, the Board finds that service connection for multiple sclerosis is warranted.


ORDER

Entitlement to service connection for multiple sclerosis is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


